           Case 1:17-ap-01107-VK                          Doc 72 Filed 01/30/19 Entered 01/30/19 15:46:00                                                   Desc
                                                           Main Document     Page 1 of 6

  Attorney or Party Name, Address, Telephone & FAX Nos.,State Bar No. &                 FOR COURT USE ONLY
  Email Address
  Sanaz Sarah Bereliani, Esq. 256465
  11400 W. Olympic Blvd., Suite 200
  Los Angeles, CA 90064
  (818) 920-8352 Fax: (888) 876-0896
  California State Bar Number: 275745 CA
  berelianilaw@gmail.com




 D Individual appearing without attorney
 t8'.J Attorney for:   FORUM ENTERTAINMENT GROUP, INC

                                                         UNITED STATES BANKRUPTCY COURT
                                                          CENTRAL DISTRICT OF CALIFORNIA

 In re:
            Robin DiMaggio                                                             CASE NO.: 1:17-bk-12434-YK

                                                                                       ADVERSARY NO.: 1:17-ap-01107-VK

                                                                                       CHAPTER: 7

                                                                         Debtor(s).




                                                                                                         UNILATERAL STATUS REPORT
                                                                                                             [LBR 7016-1(a)(2)]


 Forum Entertainment Group, Inc                                                       DATE:        February 6, 2019
                                                                        Plaintiff(s). TIME:        1 :30 PM
                                        vs.                                           COURTROOM: : 301
                                                                                      PLACE:       21041 Burbank Blvd,
                                                                                                           Woodland Hills, CA 91367
 Robin DiMaggio
                                                                    Defendant(s).



The parties submit the following JOINT STATUS REPORT in accordance with LBR 7016-1(a)(2):

A.        PLEADINGS/SERVICE:
          1. Have all parties been served with the complaint/counterclaim/cross-claim, etc?
             (Claims Documents)                                                                     rgJ    Yes D      No
          2. Have all parties filed and served answers to the Claims Documents?                     rgJ    Yes D      No
          3. Have all motions addressed to the Claims Documents been resolved?                      D Yes rgJ No
          4. Have counsel met and conferred in compliance with LBR 7026-1?                          rgJ    Yes D      No
             If your answer to any of the four preceding questions is anything other than an unqualified "YES," then
             please explain below (or on attached page): Currently there is a Motion for Default Judgment Pending; Answer
          5. has been Stricken.



                       This form is mandatory. It has been approved for use in the United States Bankruptcy Court for the Central District of California.

December 2015                                                              Page 1                                                      F7016-1.STATUS.REPORT
Case 1:17-ap-01107-VK   Doc 72 Filed 01/30/19 Entered 01/30/19 15:46:00   Desc
                         Main Document     Page 2 of 6
Case 1:17-ap-01107-VK   Doc 72 Filed 01/30/19 Entered 01/30/19 15:46:00   Desc
                         Main Document     Page 3 of 6
Case 1:17-ap-01107-VK   Doc 72 Filed 01/30/19 Entered 01/30/19 15:46:00   Desc
                         Main Document     Page 4 of 6
Case 1:17-ap-01107-VK   Doc 72 Filed 01/30/19 Entered 01/30/19 15:46:00   Desc
                         Main Document     Page 5 of 6
Case 1:17-ap-01107-VK   Doc 72 Filed 01/30/19 Entered 01/30/19 15:46:00   Desc
                         Main Document     Page 6 of 6
